Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This is a Final Office Action of the instant application 16/147,348 (hereinafter the ‘348 reissue application) responsive to the amendment filed 2/9/2021.  The ‘348 reissue application is a divisional reissue application of US Application No. 15/092,463 (hereinafter the ‘463 Application), filed April 6, 2016, which is a reissue of US Application No. 12/791,707 (hereinafter the ‘707 Application), filed June 1, 2010, which has been granted as US Patent Number 8,692,830 (hereinafter the ‘830 Patent) granted April 8, 2014.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act ("AIA ") will govern this reissue proceeding and all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. 37 CFR 1.171 through 1.178 are rules directed to reissue.



Reissue Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,692,830 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b). 

Prosecution History
During initial examination, the claims had been rejected under 35 USC § 103 (a) as being obvious over Shadan et al. (U.S. Publication No. 2009/0175521) in view of Chittur, Adhitya (“Model Generation for an Intrusion Detection System Using Genetic 
 By way of the 12/9/2013 amendment, Patent Owner added the below limitations (or the like) to the independent claims and received a notice of allowance on the amended claims on 12/18/20113.
Added limitations:
“wherein evaluating the overall fitness of the avatars using a fitness function includes calculating fitness values for individual facial elements of the avatars based on linear and geometric weights corresponding to each of the individual facial elements”       (from independent claim 1)

From the Notice of Allowance:
claims 1-20 are allowable because prior art fails to teach or suggest, either alone or in combination, in original claims 1,11 and 17: “evaluating the overall fitness of the avatars using a fitness function includes calculating fitness values for individual facial elements of the avatars based on linear and geometric weights corresponding to each of the individual facial elements.”

Parent Reissue is copending.



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-29 and 31-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zalewski et al., Publication Number:  2009/0215533, hereinafter Zalewski, Crampton, Patent Number:  7,184,047, and Perez et al., Publication Number:  2011/0025689, hereinafter Perez.
	With reference to claim 21, which teaches a method, comprising:  at an electronic device with a display, a camera, and one or more input devices; displaying, on the display, a first user interface that provides information about generation, by the electronic device, of an avatar of a user of the electronic device; while displaying the first user interface, receiving, via the one or more input devices, a request to initiate the generation of the avatar based on a digital representation of the user of the electronic device that is being captured by the camera of the electronic device;  Zalewski teaches, in paragraphs 42-44 and figures 1 and 2, a method for generation of an avatar customized to a user’s likeness, where a camera captures images of the user that are then processed to display automatically created avatars of a user on the display based upon the captured images.  The user in Zalewski’s system initiates generation by selecting via an input device an on screen option to ‘add’, which starts the process of creating an avatar of a user.

With reference to claim 21, which further teaches after displaying the second user interface, displaying, on the display, a first proposed avatar based on the digital representation of the user; and while displaying the first proposed avatar, providing the user with options for customizing the first proposed avatar, Zalewski teaches, in paragraph 44, displaying to the user the proposed avatar, generated from the captured images, and further allowing the user to modify features of the automatically created avatar allowing for customization. 
Zalewski teaches the above described system for avatar creation stepping a user through a process of avatar creation (figures 2A-2I), but doesn’t specifically show a visual indication of a current status of evaluating.  Crampton teaches a system for generating computer graphics representations (avatars) of individuals from camera images (see column 20, lines 33-65 and column 26, line 19 through column 28, line 9), similar to that of Zalewski, but further teaches using visual indications overlaid on 
	Zalewski and Crampton teach the above system for user capture and avatar creation, however, they don’t specifically teach displaying a digital representation of the user during the capture procedure while providing updated captured features. Perez teaches a system for auto-generating a visual representation of a user (see paragraphs 

With reference to claim 22, which teaches further comprising:  after displaying the second user interface, concurrently displaying, on the display, the first proposed avatar and a second proposed avatar based on the digital representation of the user, Zalewski and Crampton teach the above referenced system for image capture of a user and automatic generation of an avatar depicting a user using the captured images (supra), but doesn’t specifically teach concurrently displaying a first and second proposed avatar.  Perez teaches a system for auto-generating a visual representation of a user (see paragraphs 3 and 4), but further teaches providing a user with a variety of avatar models and enabling user selection of a desired model to utilize (see paragraphs 117-118).   It would have been obvious to one of ordinary skill in the art, having the teachings of Zalewski, Crampton, and Perez before him at the time the invention was made to provide alternate avatar representation as done in Perez.  One would have 

With reference to claim 23, which teaches further comprising: while concurrently displaying the first proposed avatar and the second proposed avatar on the display, receiving, via the one or more input devices, an input corresponding to a selection of a respective proposed avatar of the first and second proposed avatars; and in response to receiving the input entering a manual editing mode on the electronic device for manually editing the respective proposed avatar, Perez further teaches a system for auto-generating a visual representation of a user (see paragraphs 3 and 4), further providing a user with a variety of avatar models and enabling user selection of a desired model to utilize (see paragraphs 117-118).   Perez further teaches enabling manual editing of the selected avatar allowing the user to ‘modify certain features’ (see paragraph 121); similar to that described in Zalewski where a user can ‘modify’ or ‘customize’ features (see paragraph 44).

With reference to claim 24, which teaches wherein the feedback for guiding the position of the user comprises feedback for constraining the position of the user, Zalewski further teaches, in paragraph 48, the user being guided, via the GUI / text, positions to place their head in for image capture and avatar creation.

With reference to claim 25, which teaches wherein the feedback for constraining the position of the user comprises feedback for constraining a position of the user's 

With reference to claim 26, which teaches further comprising:  while displaying the first proposed avatar on the display, receiving, via the one or more input devices, a touch input from the user with respect to the first proposed avatar; and in response to receiving the touch input performing a corresponding action on the electronic device with respect to the first proposed avatar, Zalewski and Crampton teach the above referenced system for image capture of a user and automatic generation of an avatar depicting a user using the captured images (supra), but doesn’t specifically teach touch based input.  Perez teaches a system for auto-generating a visual representation of a user (see paragraphs 3 and 4), but further teaches performing customization on avatar via an input device, while further disclosing a touch pad as an input device (see paragraphs 88, 107, and 117).  It would have been obvious to one of ordinary skill in the art, having the teachings of Zalewski, Crampton, and Perez before him at the time the invention was made to provide alternative input method via touch as in Perez.  One would have been motivated to make such a combination in order to allow for input on portable devices and device with touch capability (another well-known input technique).

With reference to claim 27, which teaches wherein the touch input with respect to the first proposed avatar comprises touching of the first proposed avatar on the display, 

With reference to claim 28, which teaches wherein the corresponding action comprises changing a display characteristic of the first proposed avatar on the display, Perez teach customizing an avatar on a display via touch (see paragraphs 107, 117, and 121).

With reference to claim 29, which teaches wherein changing the display characteristic of the first proposed avatar on the display comprises enlarging the first proposed avatar on the display, Perez teach enlarging an avatar on a display via touch (see paragraphs 107, 117, and 121).

With reference to claim 31, which teaches a non-transitory computer-readable medium storing instructions, which when executed by one or more processors of an electronic device with a display, a camera, and one or more input devices, cause the one or more processors to perform a method comprising:  displaying, on the display, a first user interface that provides information about generation, by the electronic device, of an avatar of a user of the electronic device;  while displaying the first user interface, receiving, via the one or more input devices, a request to initiate the generation of the avatar based on a digital representation of the user of the electronic device that is being captured by the camera of the electronic device; Zalewski teaches, in paragraphs 42-44 and figures 1 and 2, a method for generation of an avatar customized to a user’s 
With reference to claim 31, which teaches in response to receiving the request to initiate the generation of the avatar, displaying, on the display, a second user interface that includes an indication of progress of evaluating the digital representation of the user of the electronic device that is being captured by the camera of the electronic device, wherein displaying the second user interface includes displaying dynamic feedback for guiding a position of the user that will improve the accuracy of the avatar that is being generated by the electronic device; Zalewski teaches, in paragraph 48 and figures 2F1-2, a second interface in which the user is asked to progress through several poses in order for the camera to capture image and depth data for the user’s entire head.  
With reference to claim 31, which teaches after displaying the second user interface, displaying, on the display, a first proposed avatar based on the digital representation of the user; and while displaying the first proposed avatar, providing the user with options for customizing the first proposed avatar, Zalewski teaches, in paragraph 44, displaying to the user the proposed avatar, generated from the captured images, and further allowing the user to modify features of the automatically created avatar allowing for customization. 
	Zalewski teaches the above described system for avatar creation stepping a user through a process of avatar creation (figures 2A-2I), but doesn’t specifically show 


With reference to claim 32, which teaches an electronic device comprising: one or more processors; a display; a camera; one or more input devices; and memory storing instructions, which when executed by the one or more processors, cause the one or more processors to perform a method comprising:  displaying, on the display, a first user interface that provides information about generation, by the electronic device, of an avatar of a user of the electronic device; while displaying the first user interface, receiving, via the one or more input devices, a request to initiate the generation of the avatar based on a digital representation of the user of the electronic device that is being captured by the camera of the electronic device; Zalewski teaches, in paragraphs 42-44 
With reference to claim 32, which teaches in response to receiving the request to initiate the generation of the avatar, displaying, on the display, a second user interface that includes an indication of progress of evaluating the digital representation of the user of the electronic device that is being captured by the camera of the electronic device, wherein displaying the second user interface includes displaying dynamic feedback for guiding a position of the user that will improve the accuracy of the avatar that is being generated by the electronic device; Zalewski teaches, in paragraph 48 and figures 2F1-2, a second interface in which the user is asked to progress through several poses in order for the camera to capture image and depth data for the user’s entire head.  
With reference to claim 32, which teaches after displaying the second user interface, displaying, on the display, a first proposed avatar based on the digital representation of the user; and while displaying the first proposed avatar, providing the user with options for customizing the first proposed avatar, Zalewski teaches, in paragraph 44, displaying to the user the proposed avatar, generated from the captured images, and further allowing the user to modify features of the automatically created avatar allowing for customization. 

	Zalewski and Crampton teach the above system for user capture and avatar creation, however, they don’t specifically teach displaying a digital representation of the user during the capture procedure while providing updated captured features. Perez teaches a system for auto-generating a visual representation of a user (see paragraphs 3 and 4), but further teaches providing a visual representation in real-time and updating the features displayed in real-time with identified user characteristics currently being captured by the camera (see paragraphs 109 and 111 and figure 1).  It would have been obvious to one of ordinary skill in the art, having the teachings of Zalewski, Crampton, and Perez before him at the time the invention was made to show the dynamic progression of a user’s capture with real-time updates as done in Perez in the avatar creation system of Zalewski and Crampton.  One would have been motivated to make such a combination in order to further enable improvement to the user’s representation while providing a displayed avatar updated with the detected changes. 

	With regard to claim 33, which teaches wherein the visual indication of the current status indicates a respective portion of the user currently being evaluated, Crampton teaches using its visual indications overlaid on specific areas of the displayed user depiction to show the current area being processed.  Initially (1) the system utilizes rectangles of pixels overlaid on estimated positons for feature points and calculates the distribution of pixels within the rectangle corresponding to points in the image having a rate of change of luminance above the set threshold, while processing the system 

With regard to claim 34, which teaches further comprising:  while capturing the digital representation of the user, moving the visual indication of the current status over different portions of the digital representation of the user as the digital representation of the user is being evaluated, Crampton teaches using its visual indications overlaid on specific areas of the displayed user depiction to show the current area being processed.  Initially (1) the system utilizes rectangles of pixels centered on estimated positons for feature points and calculates the distribution of pixels within the rectangle corresponding to points in the image having a rate of change of luminance above the set threshold, while processing the system evaluates one facial region then utilizes the result in generation of the next overlaid rectangle based upon expected proportions (see column 21, line 14 through column 22, line 13); then, (2) the system utilizes the displaying visual indications of crosses overlaid upon a digital representation of a user being processed, .  


Claim 35 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zalewski et al., Publication Number:  2009/0215533, hereinafter Zalewski, Crampton, Patent Number:  7,184,047, Perez et al., Publication Number:  20110025689, hereinafter Perez, and Smith et al., Publication Number:  2010/0007665, hereinafter Smith.
With regard to claim 35, which teaches wherein the second user interface includes a latest candidate avatar of the user, overlaid on the digital representation of the user as it is being captured by the camera, based on a current progress of the evaluation of the digital representation of the user, Zalewski, Crampton, and Perez teach the above described system for avatar creation (supra), but don’t specifically teach displaying an overlaid candidate avatar with the digital representation of the user. Smith teaches a photo realistic head creation system (see paragraphs 190-192), similar to that of Zalewski, Crampton, and Perez, but further specifically teaches displaying the . 


Response to Arguments
Applicant’s arguments with respect to claim(s) 21-29 and 31-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G BONSHOCK whose telephone number is (571)272-4047.  The examiner can normally be reached on M-F 7:15 - 4:45.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DENNIS G BONSHOCK/           Primary Examiner, Art Unit 3992                                                                                                                                                                                             
Conferees:
/ROBERT L NASSER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992